                                 UNITED STATES DISTRICT COURT FOR
                                 THE MIDDLE DISTRICT OF TENNESSEE
                                        NASHVILLE DIVISION

UNITED STATES OF AMERICA                              )
                                                            NO. 19-MJ-4307
V.                                                    )
                                                            JUDGE NEWBERN

 XU ZHANG                                             )

                                   MOTION FOR DETENTION

        Pursuant to Title 18, United States Code, Section 3142(f), the United States moves to have

the defendant detained pending proceedings in this matter. Under Title 18, United States Code,

Section 3142(f)(2), the United States is entitled to seek detention of the defendant until the time of

trial. The United States seeks detention on the grounds that the defendant poses a serious risk of

flight and a serious risk that he will obstruct justice.

        In support, the United States argues the following: (1) the defendant has overstayed his

visa, travels frequently, does not have any known local ties or a local address, has a New York

driver's license, has changed his phone number at least once in the past two months, and admitted

on a recorded jail call with an incarcerated coconspirator, Gao Xing, that he could go back to China

any time and take her as well; and (2) the defendant has already demonstrated his willingness to

obstruct justice as evidenced by his admitted destiuction of Gao Xing's WeChat conversations that

Xing had informed the defendant were relevant to her federal criminal case.




      Case 3:19-cr-00287 Document 6 Filed 11/08/19 Page 1 of 2 PageID #: 9
        In consideration of the above, the United States asserts that the defendant poses a serious

risk of flight and a serious risk that he will obstruct justice. The United States requests a

continuance of three days to hold a hearing on those issues.




                                                               Respectfully submitted,

                                                               DONALD COCHRAN
                                                               UNITED STATES ATTORNEY
                                                               By: /s Sara Beth Myers
                                                               Assistant United States Attorney
                                                               110 9th Avenue South - Suite A-961
                                                               Nashville, Tennessee 37203
                                                               Telephone: (615) 401-6594




     Case 3:19-cr-00287 Document 6 Filed 11/08/19 Page 2 of 2 PageID #: 10
